image01.jpg [image01.jpg]
        


EXECUTIVE SEVERANCE PLAN
PARTICIPATION AGREEMENT


June ___, 2020


Dear Stephen McMillan:


You have been selected to participate in the Teradata Executive Severance Plan
(the “Plan”), subject to your execution and return of this agreement (this
“Participation Agreement”) to Teradata Corporation (the “Company”). The Plan has
been adopted by the Company effective as of February 1, 2017, and capitalized
terms used without definition in this Participation Agreement have the meaning
given to such terms in the Plan.


You have been designated as an Eligible Employee who is eligible to participate
in the Plan as a Level I Participant, subject to the terms and conditions of the
Plan and this Participation Agreement.


By signing below, the Company and you agree that the Plan shall be modified as
set forth below with respect to your participation therein:


1. Section 2 of the Plan is amended by deleting the definition of “Good Reason”
contained therein and replacing it with the following:


“Good Reason” means the occurrence of any of the following events without the
Participant’s prior written consent in the event they are not remedied by the
Company within thirty (30) days after receipt of written notice thereof given by
the Participant to the Company’s General Counsel: (a) a material reduction in
the Participant’s authority, duties and responsibilities, excluding for this
purpose any isolated, insubstantial and inadvertent action not taken in bad
faith; (b) any reduction in the Participant’s annual base salary; (c) the
failure to pay annual or long-term incentive compensation to which the
Participant is otherwise entitled under the terms and conditions of the
applicable Company incentive plan, at the time at which such compensation is
otherwise payable in the ordinary course of business or as soon thereafter as
administratively feasible; (d) a reduction of five percent (5%) or more in the
Participant’s “target” or “maximum” annual or long-term incentive opportunity
(other than any such reduction that is applied across-the-board to senior
executives of the Company); (e) the failure by the Company to continue in effect
any equity compensation plan in which the Participant participates, unless a
substantially equivalent alternative compensation arrangement (embodied in an
ongoing substitute or alternative plan) has been provided to the Participant, or
the failure by the Company to continue the Participant’s participation in any
such equity compensation plan on substantially the same basis, in terms of the
level of the Participant’s participation relative to other participants,
excluding for this purpose any isolated, insubstantial and inadvertent action
not taken in bad faith; or (f) except as required by law, the failure by the
Company to continue to provide to the Participant employee benefits
substantially equivalent, in the aggregate, to those enjoyed by the Participant
under the qualified and nonqualified employee benefit and welfare plans of the
Company, including, without limitation, the life insurance, medical, dental,
health and accident, disability retirement, and savings plans, other than a
reduction of such benefits, in the aggregate, of less than 5% of aggregate value
of such benefits.


2. Section 2 of the Plan is amended by deleting the definition of “Qualified
Termination” contained therein and replacing it with the following:





--------------------------------------------------------------------------------



“Qualified Termination” means the termination of a Participant’s employment with
the Company and its Affiliates (a) by the Company without Cause and not as a
result of the Participant’s disability or death; or (b) by the Participant for
Good Reason.




3. Section 4(b) of the Plan is amended by deleting Section 4(b)(v) thereof and
replacing it with the following:


(v) Equity Awards. Each outstanding equity award of the Company granted to the
Participant shall be treated as provided in the applicable Company equity plan
and award agreement; provided, however, that, unless the applicable equity plan
and award agreement would provide a greater benefit, (i) the Participant shall
be entitled to pro-rated vesting of all outstanding service-based and
performance-based restricted share unit awards granted by the Company,
determined under the pro-ration methodology employed by the Company from
time-to-time and, in the case of any performance-based restricted share unit
awards for which the applicable performance period has not been completed as of
the Date of Termination, subject to actual achievement of the applicable
performance goals, as determined by the Committee after the end of the
applicable performance period; and (ii) for any equity awards granted after
December 31, 2020, the Participant shall receive an extra year of vesting credit
for purposes of calculating the vesting of the Participant’s outstanding
service-based and performance-based restricted share units and stock options
granted by the Company and, in the case of any performance-based restricted
share unit awards for which the applicable performance period has not been
completed as of the Date of Termination, subject to actual achievement of the
applicable performance goals, as determined by the Committee after the end of
the applicable performance period.


4. Section 7(f) of the Plan is amended by adding the following sentence to the
end thereof:


The Participant shall be reimbursed, in accordance with the Company’s Travel and
Expense Policy, for all reasonable out of pocket expenses incurred by the
Participant in connection with his compliance with this Section 7(f).


5. Paragraph 4 of the Release attached to the Plan as Exhibit C is amended by
adding the following language to the end thereof:


However, this Release excludes, and I hereby do not waive, release, or
discharge: (A) any obligation of Teradata under the Plan; (B) claims that cannot
be waived by law, such as claims for unemployment benefit rights and workers’
compensation; (C) indemnification rights that I have against Teradata under
applicable corporate law, the by-laws or certificate of incorporation of
Teradata, or as an insured under any director’s and officer’s liability
insurance policy now or previously in force; and (D) any rights to accrued and
vested benefits through the date of termination, such as vested retirement
benefits, vested but unpaid equity other incentive awards, or accrued but unpaid
salary, the rights to which shall be governed by the terms of the applicable
plan, arrangement or agreement.


By signing this Participation Agreement, you hereby acknowledge and agree as
follows: (a) that you have read the Plan, including, but not limited to, the
provisions contained in Section 7 of the Plan entitled “Restrictive Covenants”
as amended by this Participation Agreement (the “Restrictive Covenants”); (b)
that the Restrictive Covenants are intended to encourage conduct that protects
the legitimate business interests of the Company and its subsidiaries and
affiliates, including but not limited to protection of Teradata’s Trade Secret
Information; (c) that, as a condition to and in consideration of receiving the
benefits set forth in the Plan, you hereby agree to be bound by and to comply
with the terms and conditions of the Restrictive Covenants; and (d) that you
will notify the Company in writing if you have, or reasonably should have, any
questions regarding the applicability of the Restrictive Covenants. You further
acknowledge that by signing this Participation Agreement, you have thereby





--------------------------------------------------------------------------------



willingly agreed to comply with the Restrictive Covenants, and that that you
were free to reject this Participation Agreement and all benefits under the Plan
with no adverse consequences to your employment with the Company and its
Affiliates.


Note that the agreements you make by executing this Participation Agreement will
be enforceable against you, regardless of whether or not your employment
terminates in circumstances that entitle you to severance benefits under the
Plan.


Please note that you are not required to participate in the Plan and may decline
participation in the Plan by not returning this Participation Agreement. If you
want to accept participation in the Plan, you must execute this Participation
Agreement and see that it is returned to the Company’s [TITLE][NAME], via email
at [EMAIL] or via mail at 17095 Via del Campo, San Diego, CA 92127 so that it is
received no later than ____________, 2020. This Participation Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.




TERADATA CORPORATION




ACCEPTED AND AGREED BY PARTICIPANT – STEPHEN MCMILLAN




By:Signed:_______________________________


Title:
Dated:________________________________








